On Rehearing
Before BARNES, MERRILL and BROWNING, Circuit Judges.
MERRILL, Circuit Judge:
We granted rehearing in this case on petition of appellee, with Judge Barnes replacing the late Judge Orr.
Appellee urges that we are in error in concluding that craft lines between roadwork and yardwork are drawn geographically. It argues that historically and traditionally craft lines have been functionally drawn; that it has long been recognized that the work of road crews is to keep the trains running, while that of yard crews is to assemble and break up the trains; that the difference in operating conditions in yards and on the open road have called for different operating rules and different hours of work and salary scales; that these, rather than geography, are the relevant considerations in determining craft lines.
We adhere to our view, however. We are satisfied that while craft lines may originally have been drawn on functional bases, this ceased when rival unions became certified bargaining representatives of the two crafts. At that time, in order to fix precisely the limits of representational jurisdiction, more definite craft lines were drawn and the geographical basis was established to meet the requirement of precision. In our judgment the relevance of functional considerations is now confined to a determination of whether present craft lines, geographically drawn, should not be redrawn to bring within the craft of yardwork certain geographical areas not now included. Such determinations, for the reasons discussed in our original opinion, fall within the province of the Mediation Board.1
*337We conclude that appellee’s remedy is to secure a new representational election by those employed in the craft of yard-work, including those employed at the City of Industry. Whether City of Industry employees may be so included is for the Mediation Board and not the railroad to decide.
We adhere to our original' opinion.

. Appellee asserts that the Mediation Board has indicated in various ways a present view that craft lines remain drawn on functional rather than geographical bases. We do not find the Board to have spoken directly to this point. Should it, in an appropriate proceeding, rule that such is the case we would of course recognize that its ruling is authoritative in the delineation of craft lines. However, in any event it appears that the City of Industry was not in-included in the last representational election of the railroad’s employees for the *337craft of yardwork and this would appear to be the last authoritative determination of craft lines. Thus, it would still appear to be within the province of the Mediation Board and not the railroad or the courts to resolve any dispute as to the craft in which workmen at City of Industry are employed.